J-S51043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LARRY JAN MOSER, JR.

                            Appellant                No. 3744 EDA 2015


                Appeal from the PCRA Order November 25, 2015
                in the Court of Common Pleas of Carbon County
               Criminal Division at Nos.: CP-13-CR-0000181-2014
                            CP-13-CR-0000673-2013
                            CP-13-CR-0000970-2012


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 01, 2016

        Appellant, Larry Jan Moser, Jr., appeals from the order denying his

first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, without a hearing. We affirm.

        The background of this case is a procedural quagmire due chiefly to

Appellant’s myriad pro se filings. We recite only the pertinent background

that we glean from the PCRA court’s opinion and our review of the certified

record. In fact, although the appeal in this matter nominally relates to cases

at three separate docket numbers, in reality Appellant’s issues involve only


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51043-16


case number 673-2013. Therefore, we will confine our recitation of the facts

to that case.

        On July 11, 2013, Appellant entered into a counseled stipulation with

the Commonwealth in which he agreed to plead guilty to simple assault in

the second degree (“negligently causes bodily injury to another with a

deadly weapon”).1          In exchange, the Commonwealth dismissed the

remaining charges, which included, most significantly, aggravated assault.

(See Stipulation, 7/11/13).         On August 15, 2013, with the assistance of

court-appointed counsel, Appellant signed a guilty plea and a written plea

colloquy, and pleaded guilty in open court pursuant to the stipulated terms. 2



____________________________________________


1
    18 Pa.C.S.A. § 2701(a)(2).
2
  Specifically, the Commonwealth recited the following facts to which
Appellant agreed:

        [O]n April 26 of 2013, Chief [Neal A.] Ebbert of the Lehighton
        Police Department was dispatched to the area of the Lehigh
        Trestle for a fight involving several people. He was met by
        Michael Taschler who was bleeding from the shoulder. Taschler
        stated that [Appellant] had stabbed him in the shoulder.
        Witnesses on scene corroborated that story. The knife was
        recovered in Weissport. [Appellant] identified the knife as his
        and as being used in the assault.

(N.T. Guilty Plea Hearing, 8/15/13, at 7; see id. at 8; see also PCRA Court
Opinion, 2/08/16, at 12 n.14 (identifying the Lehigh Trestle as a railroad
bridge that crosses the Lehigh River)).




                                           -2-
J-S51043-16


(See Guilty Plea, 8/15/13; Guilty Plea Colloquy, 8/15/13, at unnumbered

page 6; N.T. Guilty Plea Hearing, 8/15/13, at 4, 8).

       On November 14, 2013, the trial court scheduled sentencing for

December 17, 2013. However, Appellant fled to Chatham County, Georgia,

where he remained until August 2014, when he was arrested pursuant to a

bench warrant issued by the trial court.          Appellant was immediately

extradited to Carbon County, Pennsylvania.

       On October 28, 2014, the trial court held a sentencing hearing.

Pursuant to Appellant’s request that he receive a state sentence of

incarceration rather than county because he did not like the food in the

county correctional facility, the court honored his request and sentenced him

to a term of not less than three nor more than six months’ incarceration in a

state facility.3   (See N.T. Sentencing, 10/28/14, at 25-26).     Appellant did

not file a timely direct appeal.4


____________________________________________


3
  This sentence was to be served consecutively to the sentence of not less
than nine nor more than eighteen months’ incarceration imposed in case
number 970-2012, in which Appellant had pleaded guilty to unsworn
falsification to authorities. This resulted in a total aggregate sentence of not
less than twelve nor more than twenty-four months’ incarceration in a state
facility.
4
  On April 9, 2015, Appellant filed an untimely direct appeal pro se. This
Court returned the notice of appeal to Appellant’s trial counsel on October 9,
2015.    (See Letter, 10/09/15 (returning Appellant’s notice of appeal
pursuant to Commonwealth v. Jette, 23 A.3d 1032 (Pa. 2011))). The
Court quashed the appeal on October 23, 2015.



                                           -3-
J-S51043-16


       In January 2015, Appellant filed, inter alia, a timely pro se PCRA

petition, and an untimely post-sentence motion for modification of sentence.

On January 27, 2015, the court appointed PCRA counsel. On February 12,

2015, Appellant filed an untimely post-sentence motion to dismiss the

indictment due to a lack of signature.             Appointed counsel filed a

Turner/Finley5 no-merit letter on March 27, 2015. On March 30, 2015, the

court denied the two post-sentence motions after a hearing and issued a

Rule 907 notice of its intent to dismiss Appellant’s PCRA petition without a

hearing. See Pa.R.Crim.P. 907(1).

       Appellant filed an objection to counsel’s petition to withdraw on April

16, 2015 and, on May 29, 2015, he filed a pro se amended PCRA petition

without court permission.         On August 3, 2015, the PCRA court granted

counsel leave to withdraw.           On November 25, 2015, the court denied

Appellant’s petition. On December 7, 2015, Appellant filed a timely notice of

appeal. On December 8, 2015, the PCRA court ordered Appellant to file a

concise statement of errors complained of on appeal.           See Pa.R.A.P.

1925(b).     On December 10, 2015, Appellant filed a pro se Rule 1925(b)

statement in which he raised thirty issues.         On December 11, 2015,

Appellant filed an application for appointment of appellate PCRA counsel,

____________________________________________


5
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -4-
J-S51043-16


which the court granted on December 28, 2015. After receiving PCRA court

approval, appellate counsel filed an amended Rule 1925(b) statement on

February 3, 2016, raising only four issues. On February 8, 2016, the court

filed an opinion in which it concluded all thirty of Appellant’s original alleged

errors were waived, but, as a precaution, distilled the thirty claims into

twelve issues that it then reviewed. (See PCRA Ct. Op., at 10-11); see also

Pa.R.A.P. 1925(a).

      Appellant raises four questions for this Court’s review.

      1. Whether the trial court had jurisdiction to hear the case
         indexed to CR-673-2013 when the alleged incident occurred
         on federal property[?]

      2. Whether [Appellant’s] plea was valid when the criminal
         information was amended without his knowledge resulting in
         him pleading guilty to the offense in CR-673-2013[?]

      3. Whether [Appellant’s] [plea] . . . and PCRA counsel . . . were
         ineffective[?]

      4. Whether the [PCRA] court erred in denying [Appellant’s] PCRA
         [petition] without a hearing when he timely requested the
         right to a hearing [to] present subpoenaed witnesses[?]

(Appellant’s Brief, at 3).

             This Court analyzes PCRA appeals in the light most
      favorable to the prevailing party at the PCRA level. Our review
      is limited to the findings of the PCRA court and the evidence of
      record and we do not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error.
      Similarly, we grant great deference to the factual findings of the
      PCRA court and will not disturb those findings unless they have
      no support in the record. However, we afford no such deference
      to its legal conclusions. Where the petitioner raises questions of
      law, our standard of review is de novo and our scope of review is
      plenary. . . .

                                      -5-
J-S51043-16



Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014) (citations,

quotation marks, and brackets omitted).

       In his first issue, Appellant challenges the legality of his sentence by

arguing that the trial court did not have jurisdiction over his case because

his offense occurred on the Lehigh Trestle, which he alleges is federally-

owned land.      (See Appellant’s Brief, at 8-9).     Appellant’s claim does not

merit relief.6

       In making his argument, Appellant relies on the language contained in

74 P.S. § 1, Jurisdiction of state ceded to the United States, in certain cases.

(See Appellant’s Brief, at 8).         “The interpretation of a statute is a pure

question of law, and therefore our standard of review is de novo and our

scope of review is plenary.” Commonwealth v. Felder, 75 A.3d 513, 515

(Pa. Super. 2013), appeal denied, 85 A.3d 482 (Pa. 2014) (citation omitted).
____________________________________________


6
  Generally, we would deem Appellant’s issue waived for his failure to raise it
on direct appeal. See 42 Pa.C.S.A. § 9543(a)(3) (“To be eligible for relief
under this subchapter, the petitioner must plead and prove by a
preponderance of the evidence . . . [t]hat the allegation of error has not
been . . . waived.”); 42 Pa.C.S.A. § 9544(b) (“[A]n issue is waived if the
petitioner could have raised it but failed to do so before trial, at trial, during
unitary review, on appeal or in a prior state postconviction proceeding.”).
Likewise, Appellant fails to provide properly developed argument. See
Commonwealth v. B.D.G., 959 A.2d 362, 371-72 (Pa. Super. 2008)
(finding issue waived where not properly developed with pertinent discussion
and citation to authority in support thereof); (see also Appellant’s Brief, at
8-9); Pa.R.A.P. 2119(a)-(b). However, because a challenge to subject
matter jurisdiction cannot be waived, see Commonwealth v. Mockaitis,
834 A.2d 488, 494 n.2 (Pa. 2003), we will address the merits of Appellant’s
claim.



                                           -6-
J-S51043-16


      It is well-settled that “[a]ll courts of common pleas have statewide

subject matter jurisdiction in cases arising under the Crimes Code.”

Commonwealth v. Miskovitch, 64 A.3d 672, 688 (Pa. Super. 2013),

appeal denied, 78 A.3d 1090 (Pa. 2013) (citation omitted).           However,

pursuant to 74 P.S. § 1, “[s]tate courts have no jurisdiction over crimes

committed in most federal buildings[.]” Commonwealth v. Mangum, 332

A.2d 467, 468 (Pa. Super. 1974).           Specifically, 74 P.S. § 1 states, in

pertinent part:

            The jurisdiction of this State is hereby ceded to the United
      States of America over all such pieces or parcels of land, not
      exceeding ten acres in any one township, ward or city, or
      borough, within the limits of this State, as have been or shall
      hereafter be selected and acquired by the United States for the
      purpose of erecting post offices, custom houses or other
      structures, exclusively owned by the general government, and
      used for its purposes[.] . . .

                                  *    *     *

             The jurisdiction so ceded to the United States of America is
      granted      upon      the    express     condition    that    the
      Commonwealth of Pennsylvania shall retain concurrent
      jurisdiction, with the United States in and over the lands and
      buildings aforesaid, in so far that . . . such criminal process as
      may issue under the authority of the Commonwealth of
      Pennsylvania against anyone charged with crime committed
      outside said land, may be executed thereon in the same manner
      as if this jurisdiction had not been ceded. . . .

74 P.S. § 1 (emphases added); (see also Appellant’s Brief, at 8).

      Here, Appellant utterly fails to meet his burden of proving his claim.

The record is devoid of any evidence that the bridge at issue is federal

property. (See PCRA Ct. Op., at 16).        Indeed, our independent review of

                                      -7-
J-S51043-16


the applicable law reveals that section 1 has only been applied to cede

jurisdiction to the federal government in criminal matters where the conduct

complained of occurred in a federally owned building. See, e.g., Mangum,

supra at 468 (applying section 1 to criminal conduct in a federal post

office).   Therefore, because Appellant provides absolutely no pertinent

authority or evidence supporting a claim that the Lehigh Trestle is federal

property or otherwise a structure contemplated by section 1, and we are not

aware of any, we conclude that Appellant’s first claim does not merit relief.

      In the remainder of Appellant’s issues, other than providing boilerplate

law for general legal principles, Appellant utterly fails to provide pertinent

legal citation or discussion.   (See Appellant’s Brief, at 9-14).   Indeed, the

sum total of his “discussion” of these issues is a recitation of the facts in the

light most favorable to him, followed by conclusions that his issues are

meritorious. (See id.). Therefore, Appellant’s remaining issues are waived.

See B.D.G., supra at 371-72; Pa.R.A.P. 2101, 2119(a)-(b). Moreover, to

the extent we can discern his arguments, they would not merit relief.

      In his second issue, Appellant maintains that, although “he agreed to

the stipulation grading the [simple assault] offense as a misdemeanor of the

second degree, there was considerable testimony at the sentencing hearing

that [he] believed that the grading should have been under the mutual

consent portion of the statute.” (Appellant’s Brief, at 11).

      It has long been the law in this Commonwealth that:


                                      -8-
J-S51043-16


        [A] plea of guilty will not be deemed invalid if the circumstances
        surrounding the entry of the plea disclose that the defendant had
        a full understanding of the nature and consequences of his plea
        and that he knowingly and voluntarily decided to enter the plea.
        Our law presumes that a defendant who enters a guilty plea was
        aware of what he was doing. He bears the burden of proving
        otherwise. . . . Moreover, [t]he law does not require that [the
        defendant] be pleased with the outcome of his decision to enter
        a plea of guilty: All that is required is that [his] decision to plead
        guilty be knowingly, voluntarily and intelligently made.

Commonwealth v. Reid, 117 A.3d 777, 782-83 (Pa. Super. 2015)

(citations and quotation marks omitted); see also Commonwealth v.

McCauley, 797 A.2d 920, 922 (Pa. Super. 2001) (“A defendant is bound by

the statements he makes during his plea colloquy, and may not assert

grounds for withdrawing the plea that contradict statements made when he

pled.”) (citation omitted).

        In this case, it appears that Appellant is attempting to secure PCRA

relief on the basis of “[a] plea of guilty unlawfully induced where the

circumstances make it likely that the inducement caused the petitioner to

plead    guilty   and   the    petitioner   is   innocent.”      42   Pa.C.S.A.   §

9543(a)(2)(iii) (emphasis added); (see also Appellant’s Brief, at 11).

However, at no time, either in this Court or in the trial court, did Appellant

represent that he is innocent.      In fact, he admitted that he assaulted the

victim. (See N.T. Guilty Plea Hearing, 8/15/13, at 8). Therefore, he is not

entitled to PCRA relief.      See 42 Pa.C.S.A. § 9543(a)(2)(iii).      Additionally,

there is no evidence of any unlawful inducement, in spite of Appellant’s claim

that, although he stipulated to the grading of the simple assault charge as a

                                        -9-
J-S51043-16


misdemeanor of the second degree, “he believed that there was an

agreement with the Commonwealth that the criminal information would be

amended to reflect [his] understanding” that the “grading should have been

under the mutual consent portion of the statute.” (Appellant’s Brief, at 11).

      This argument is belied by the record, which does not contain any

evidence to support Appellant’s claim.        Appellant signed a stipulation, a

written guilty plea, and a guilty plea colloquy form in which he agreed to

plead guilty to simple assault as a misdemeanor of the second degree in

exchange for the Commonwealth dropping all other charges, including

aggravated assault. (See Stipulation, 7/11/13; Guilty Plea, 8/15/13; Guilty

Plea Colloquy, 8/15/13, at unnumbered page 6).            Also, at sentencing,

Appellant’s counsel, Kent Watkins, Esquire, confirmed that the agreement

was that the Commonwealth would drop the aggravated assault charge, if

Appellant pleaded guilty to simple assault with a weapon.           (See N.T.

Sentencing, 10/28/14, at 8-9; see also N.T. Guilty Plea Hearing, at 8). The

written stipulation signed by Appellant supports this understanding.      (See

Stipulation, 7/11/13).

      Hence, based on our independent review of the record, we agree with

the PCRA court that “there is no evidence of record to suggest that . . .

[Appellant’s] guilty plea[ was] ‘illegally induced.’”   (PCRA Ct. Op., at 24);

see Reid, supra at 782-83; McCauley, supra at 922.                   Therefore,

Appellant’s second issue would lack merit.


                                     - 10 -
J-S51043-16


       In his third issue, Appellant maintains that his trial counsel was

ineffective.   (See Appellant’s Brief, at 11-13).7    This issue also would lack

merit.

       It is well-settled in this Commonwealth that:

       [C]ounsel is presumed effective, and a [petitioner] bears the
       burden of proving otherwise. In order to be entitled to relief on
       a claim of ineffective assistance of counsel, the PCRA petitioner
       must plead and prove by a preponderance of the evidence that:
       (1) the underlying claim has arguable merit; (2) counsel whose
       effectiveness is at issue did not have a reasonable basis for his
       action or inaction; and (3) the PCRA petitioner suffered prejudice
       as a result of counsel’s action or inaction.

Commonwealth v. Steele, 961 A.2d 786, 796-97 (Pa. 2008) (citing

Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001)) (most citations

omitted). “Where it is clear that a petitioner has failed to meet any of the

three, distinct prongs of the Pierce test, the claim may be disposed of on

that basis alone . . . .”       Id. at 797 (citation omitted).   Furthermore, “a

petitioner must set forth and individually discuss substantively each prong of

the Pierce test.” Id. (citations omitted).

       In this case, Appellant maintains that, because he questioned the

grading of the simple assault charge before sentencing, trial counsel was

ineffective in neither advising him of the implications of pleading guilty nor

____________________________________________


7
  Appellant’s statement of questions involved also alleges the ineffectiveness
of his original PCRA counsel. (See Appellant’s Brief, at 3). However,
Appellant has completely abandoned this allegation in the argument section
of his brief. (See id. at 11-13). Therefore, we will not address this claim.



                                          - 11 -
J-S51043-16


filing a timely post-sentence motion on his behalf. (See Appellant’s Brief, at

12-13). However, he fails to address any of the Pierce prongs, or provide

any other support for his bald claim that counsel was ineffective. He does

not even argue that he asked counsel to file a post-sentence motion or

explain of what counsel was supposed to advise him in terms of the

sentence’s implications. (See id.). Appellant’s merely conclusory claims do

not satisfy his burden of establishing ineffectiveness. See Steele, supra at

796-97; see also Commonwealth v. Ousley, 21 A.3d 1238, 1244 (Pa.

Super. 2011), appeal denied, 30 A.3d 487 (Pa. 2011) (“[B]efore a court will

find ineffectiveness of counsel for failing to file a direct appeal, the petitioner

must prove that he requested a direct appeal and the counsel disregarded

the request.”) (citation omitted).

      Accordingly, we conclude that the PCRA court properly found that

Appellant has failed to meet his burden of pleading and proving counsel’s

ineffectiveness by satisfying the three prongs of the Pierce test. See

Steele, supra at 796-97; Ousley, supra at 1244. Appellant’s third issue

would not merit relief.

      In his fourth claim, Appellant argues that the PCRA court erred in

denying his petition without a hearing.        (See Appellant’s Brief, at 13-14).

This issue would not merit relief.

      It is well-settled that “there is no absolute right to a hearing pursuant

to the PCRA. A petition for post-conviction relief may be denied without a


                                      - 12 -
J-S51043-16


hearing when the court determines that there are no genuine issues

concerning any material fact, and that the petitioner is not entitled to relief.”

Commonwealth v. Camps, 772 A.2d 70, 75 (Pa. Super. 2001) (citations

omitted); see Pa.R.Crim.P. 907.

      Here, in its Rule 907 notice, the court advised Appellant that it

intended to dismiss his PCRA petition without a hearing, in part on the basis

of PCRA counsel’s Turner/Finley letter.       (See Rule 907 Notice, 3/30/15).

The letter exhaustively addressed Appellant’s issues, and found that they

lacked merit where Appellant stipulated that he would plead guilty to second

degree simple assault; signed a written guilty plea; completed a written plea

colloquy; entered a knowing, voluntary, and intelligent guilty plea in open

court; failed to provide any evidence of another written stipulation

evidencing an agreement to a lower simple assault grading; and the record

lacked support for an ineffectiveness of counsel claim. (See Turner/Finley

No Merit Letter, 3/27/15, at 2-6).

      After our independent review of the record, we agree that it supports

the PCRA court’s finding that Appellant failed to establish a genuine issue of

material fact.   See Camps, supra at 75.           Indeed, although Appellant

maintains that the PCRA court’s dismissal of his petition without a hearing

was in error where he had witnesses whom he would have subpoenaed to

testify, he fails to identify exactly what these individuals would have said on

his behalf, or how they would have created a genuine issue of material fact.


                                     - 13 -
J-S51043-16


(See Appellant’s Brief, at 14).   It is not our duty to act as Appellant’s

counsel and develop an argument on his behalf.     See Commonwealth v.

Freeman, 128 A.3d 1231, 1249 (Pa. Super. 2015). Therefore, we conclude

that Appellant’s fourth issue would lack merit, and that the PCRA court

properly exercised its discretion when it denied his PCRA petition without a

hearing. See Rigg, supra at 1084.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2016




                                   - 14 -